J-S38005-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                  Appellee              :
                                        :
            v.                          :
                                        :
AARON I. BROWN                          :
                                        :
                  Appellant             :         No. 3008 EDA 2016

                Appeal from the PCRA Order August 30, 2016
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-1011511-1979


BEFORE:    GANTMAN, P.J., SHOGAN, J., and FITZGERALD, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                      FILED JUNE 14, 2017

      Appellant, Aaron I. Brown, appeals pro se from the order entered in

the Philadelphia County Court of Common Pleas, which dismissed as

untimely his serial petition filed under the Post Conviction Relief Act

(“PCRA”), at 42 Pa.C.S.A. §§ 9541-9546.        On March 14, 1980, a jury

convicted Appellant of first-degree murder and two counts of possessing

instruments of crime (“PIC”).   The court sentenced Appellant on June 30,

1980, to life imprisonment for the murder conviction and imposed additional

terms of imprisonment for the PIC convictions.       Appellant took a direct

appeal to our Supreme Court in accordance with the rules in effect at that

time, and the Court affirmed Appellant’s judgment of sentence on July 1,

1983. See Commonwealth v. Brown, 501 Pa. 391, 461 A.2d 793 (1983).

Since then, Appellant filed four prior petitions for collateral relief, one of
___________________________

*Former Justice specially assigned to the Superior Court.
J-S38005-17


which he withdrew, and three of which were ultimately unsuccessful.

      On August 14, 2012, Appellant filed the current, serial pro se PCRA

petition. Appellant filed a supplemental PCRA petition on May 1, 2015. The

court issued notice of intent to dismiss per Pa.R.Crim.P. 907, on August 1,

2016; Appellant responded on August 5, 2016.        On August 30, 2016, the

court dismissed Appellant’s PCRA petition as untimely. Appellant timely filed

a pro se notice of appeal on September 7, 2016. The court did not order,

and Appellant did not file, a concise statement per Pa.R.A.P. 1925(b).

      Preliminarily, to be eligible for relief under the PCRA, a petitioner must

plead and prove “the allegation of error has not been previously litigated or

waived.” 42 Pa.C.S.A. § 9543(a)(3). Additionally, the timeliness of a PCRA

petition is a jurisdictional requisite. Commonwealth v. Zeigler, 148 A.3d

849 (Pa.Super. 2016). A PCRA petition, including a second or subsequent

petition, shall be filed within one year of the date the underlying judgment of

sentence becomes final.      42 Pa.C.S.A. § 9545(b)(1).        A judgment of

sentence is deemed final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” 42 Pa.C.S.A. § 9545(b)(3). The statutory exceptions to the PCRA

time-bar allow for very limited circumstances under which the late filing of a

petition will be excused; a petitioner asserting a timeliness exception must

file a petition within 60 days of when the claim could have been presented.


                                     -2-
J-S38005-17


42 Pa.C.S.A. § 9545(b)(1-2).

       Instantly, Appellant’s judgment of sentence became final on August

30, 1983, upon expiration of the time for filing a petition for writ of certiorari

with the U.S. Supreme Court.            See U.S.Sup.Ct.R. 20 (effective June 30,

1980 until July 31, 1984; providing 60 days to file petition for writ of

certiorari with U.S. Supreme Court).             Appellant filed the current PCRA

petition on August 14, 2012, which is patently untimely. 1 See 42 Pa.C.S.A.

§ 9545(b)(1).        Appellant now attempts to invoke the “governmental

interference” exception to the statutory time-bar per Section 9545(b)(1)(i),

claiming prior PCRA counsel was ineffective.          Specifically, Appellant insists

he filed his third PCRA petition on August 21, 1996, and counsel withdrew

that petition on June 17, 1997, without notifying Appellant.          Nevertheless,

Appellant already litigated this claim, unsuccessfully, in his fourth PCRA

petition.2 See Commonwealth v. Brown, 927 A.2d 648 (Pa.Super. 2007),

appeal denied, 594 Pa. 694, 934 A.2d 1275 (2007). See also 42 Pa.C.S.A.

____________________________________________


1
   The 1995 amendments to the PCRA permitted a petitioner’s whose
judgment became final on or before the effective date of the amendments
(January 16, 1996), to file a first PCRA petition within one year of the
effective date of the amendments, which would be considered timely. See
Act of November 17, 1995, P.L. 1118, No. 32 (Spec. Sess. No. 1), § 3(1).
Appellant’s most recent prayer for relief was neither his first PCRA petition
nor was it filed within one year of January 16, 1996.
2
  Appellant also contends African Americans were systematically excluded
from his jury. Appellant raised this claim, unsuccessfully, in his fourth PCRA
petition as well.



                                           -3-
J-S38005-17


§   9543(a)(3).        Additionally,     Appellant’s   claims   of   PCRA   counsel’s

ineffectiveness do not meet the “governmental interference” exception to

the PCRA time-bar.        See Commonwealth v. Pursell, 561 Pa. 214, 749

A.2d 911 (2000) (explaining claims relating to ineffectiveness of counsel for

failing to raise certain issues do not qualify for “governmental interference”

exception to PCRA time-bar, as term “government officials” does not include

defense counsel).3 Therefore, we affirm the denial of PCRA relief.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2017



____________________________________________


3
  To the extent Appellant attempts to invoke the “new constitutional right”
exception to the statutory time-bar per Section 9545(b)(1)(iii), relying on
Martinez v. Ryan, 566 U.S. 1, 132 S.Ct. 1309, 182 L.Ed.2d 272 (2012),
that decision affords him no relief. See Commonwealth v. Saunders, 60
A.3d 162 (Pa.Super. 2013), appeal denied, 621 Pa. 657, 72 A.3d 603
(2013), cert. denied, ___ U.S. ___, 134 S.Ct. 944, 187 L.Ed.2d 811 (2014)
(explaining Martinez recognizes that for purposes of federal habeas corpus
relief, inadequate assistance of counsel at initial-review collateral
proceedings may establish cause for prisoner’s procedural default of claim of
ineffective assistance of trial counsel; while Martinez represents significant
development in federal habeas corpus law, it is of no moment with respect
to PCRA time-bar).



                                           -4-
J-S38005-17




              -5-